  Case 2:19-cv-06906-VAP-GJS Document 99 Filed 03/30/21 Page 1 of 1 Page ID #:792




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

 Case No.       2:19-cv-06906-VAP-GJS                                                 Date   March 30, 2021
 Title          Teamlab Inc. v. Museum of Dream Space, LLC et al



 Present: The Honorable       GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
                      E. Carson                                                       AT&T
                    Deputy Clerk                                        Court Reporter / Recorder

            Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):
                     Scott J. Sholder                                         John M. Griem , Jr.
                                                                              Nicholas W. Tapert
                                                                             Thomas P. Burke , Jr.
 Proceedings:              Plaintiff’s Motion to Compel [Dkt. 81] (“Plaintiff’s Motion”)



The case is called, and appearances are stated for the record.

The Court confers with counsel regarding Plaintiff’s Motion. Counsel are directed to meet and
confer regarding any open issues and report back to the Court with a status report submitted to
the Court’s email address by close of business on Monday, April 5, 2021. Until the receipt of
the status report, the Motion will stand under submission.


IT IS SO ORDERED.




                                                                                                   :   55

                                                               Initials of Preparer          efc

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                        Page 1 of 1
